CHRIS DANIEL
9                              HARRIS COUNTY DISTRICT CLERK

   v«or§;
                                                                               FILED IN
July 28, 2015                                                           14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE MARY LOU KEEL                                                 7/30/2015 10:46:26 AM
232ND DISTRICT COURT                                                    CHRISTOPHER A. PRINE
                                                                                 Clerk
HARRIS COUNTY
HOUSTON, TEXAS

Defendant’s Name: WILLIAM CHARLES WINGATE

Cause No: 718143

Court:   232nd   DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Defendant's Notice of Appeal on motion only- filed date: 07/20/2015
Ruling Made: 06/30/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,



Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                                      »/>*-?
                                      Cause No. 718143
                                                                                            w:

THE STATE OF TEXAS
                                              *§            IN THE DISTRICT CgURT OF      *£*
VS.                                                         232ND JUDICIAL DISTRICT
WILLIAM C. WINGATE,                           §             OF HARRIS COUNTY,   TH&
                                                                                                 V
                                                                                      V
                                     NOTICE

     TO THE HONORABLE JUDGE OP SAID COURT:
                                              or   APPEAL
                                                                                      \4
                                                                                           *
      GOMES   NOW, WILLIAM                              in the above reference
                             C. WINGATE, TDCJ#777922, Defendant
cause files his NOTICE OF APPEAL from the Memorandum Response denying petitio-
er his "MOTION TO OBTAIN DOCUMENTS AND TRIAL RECORDS IN FORMA PAUPERIS” from
the 232nd Judicial District COURT OF Harris County, Texas case trial court
number 718143.
     The date of DENIAL June 22, 2015, William C. Wingate desires to appeal.
The Court to which the appeal is taken, the Fourteenth Court of Appeals William
C. Wingate is the party filing the notice.
 '
      The          is a party affected by the trial court's derkKathy Tickle
            appellant
of the 232nd District Court, but did not participate either in person or through
counsel-in      hearing that resulted in the DENIAL complained of:
     The "DENIAL” of dismissal was based on appellant's "MOTION TO OBTAIN DOCUMENT
AND TRIAL RECORDS IN FORMA PAUPERIS".



     EXECUTED on this day         of July, 2015.


                                                                   Respectfully submitted,

                                                                  /S/William C. Wingate
                                                                     TDCJ #777922
                                                                     Eastham Unit
                                                                     2665 Prison Rd.ll
                                                                     Lovelady, Texas 75851




                                          1 of 1
                       \S\S3t>-0\ZLL



     /ÿSff?
       4p*r>*2



                                             /SSSl
7 IT WrrÿTOÿlfC ST
    U££ XJL Str’VIVa
                                                     f*7?**y?*9
                                       IZbLLLjP-      V «#P?
THE STATE         OF   TEXAS
                                                    Cause No.        7/?ÿ 3
                                                                              IN TI             DISTRICT COURT
                                                                                                                          ©
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.
                 C     (jJinjnk,      Defendant                                HARRIS COUNTY, TEXAS

          TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judg/ of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a plea-bargain case, and the defei it has NO right of appeal, [or]
              the defendant has waived the rigfu of appeal.



fudge                                                                     Date Signecr

I   h£ve received a copy of this certification. I  have also been informed of my rights concerning any appeal of
     criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that 1 have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if 1
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


Defendant
                                       722c.                              Defendant’s Counsel
                       _ FILED
Mailing Address:
Telephone number:
                       _ juL-rt-aiis  Chris Daniel
                                     District Clerk
                                                                          State Bar of Texas ID number
                                                                          Mailing Address:
Fax number (if any): T1me:                                                Telephone number
                           By.
                                           Deputy                         Fax number (if any):
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant’s
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant’s plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(aX2).


                                                                CLERK                                                   9/1/2011
               APPEAL CARD
           /Ida S'/o/) Jo obSo-ir*. £?oe t4Mi/iTC


                           t                   Cause No.
                                                rV%!¥3
                    The State of Texas
                           Vs
       6sO,////&yts1_C-_bV/Aÿeilo
                                           J
                           0 - 2ÿ-/ST
Date Notice
Of Appeal: .        -y/do/fr/s
Presentation:                       Vol.        Pg..

Judgment:                           Vol.         Pg*.

Judge Presiding.
                           J
                                    IsoU foJ
Court Reporter,       M/A
Court Reporter
Court Reporter

Attorney
on Trial           WA
Attorney
on Appeal.          T73V
               Appointed   _    Hired,

Offense.
Jury Trial          Yes         No

Punishment
Assessed   _
(If Known)   _
Companion Cases
                       // /
Amount of
Appeal Bond.

Appellant
Confined:           Yes    /   No

Date Submitted
To Appeal Section

Deputy Clerk.